UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MALIK FRANCIS,

                                Plaintiff(s),

         against
                                                         CIVIL ACTION NO.: 17 Civ. 1453 (LAK) (SLC)

                                                                           ORDER
CITY OF NEW YORK, et al.,

                                Defendant(s).



SARAH L. CAVE, United States Magistrate Judge.

         On January 7, 2020, the parties were directed to file a proposed protocol for additional

Monell discovery and a proposed revised case management plan reflecting the remaining

deadlines to completion of discovery. (ECF No. 86). The parties are directed to file a joint letter

reporting the status of these proposals by Friday, January 31, 2020.




Dated:             New York, New York
                   January 24, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
